Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is entered into as of
May 20, 2010, by and between Michael P. DiMino (“Executive”), an individual, and
Rural/Metro Corporation, a Delaware corporation (the “Company”).

The Company desires to employ Executive on a full-time basis and the Executive
desires to be so employed, subject to the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive agree as follows:

1. Employment; Duties and Responsibilities. The Company will employ Executive as
its President and Chief Executive Officer (“CEO”), reporting to the Company’s
Board of Directors (the “Board”), and Executive accepts employment to serve in
such capacity, all upon the terms and conditions set forth in this Agreement.
Executive shall have such duties and responsibilities as are consistent with
Executive’s position as President and CEO of the Company, as determined by the
Board. The Company reserves the right, in its sole discretion, to change or
modify Executive’s position, title and duties during the term of this Agreement,
subject to Executive’s rights under Section 9(c).

2. Term. Executive will commence his employment as President and CEO of the
Company under the terms of this Agreement starting on June 1, 2010 (the
“Commencement Date”). Executive will be employed under this Agreement until
May 31, 2013 (the “Initial Term”), unless Executive’s employment is terminated
earlier pursuant to Section 8. Thereafter, the Agreement will automatically
renew for additional periods of one year (“Renewal Term(s)”), unless on or
before March 1, 2013 (or March 1 of any Renewal Term), either Executive or the
Company notifies the other in writing that it wishes to terminate employment
under this Agreement at the end of the term then in effect; provided, however,
that for purposes of Section 9 of this Agreement, the Company’s decision to
provide notice of non-renewal shall be treated as a termination without “Cause”
(as defined below) pursuant to Section 8(d) herein. The Initial Term and any
Renewal Terms shall be referred to herein as the “Term.”

3. Board of Directors. Upon the Commencement Date (or as promptly as practicable
thereafter), Executive shall be appointed to serve as a member of the Board. For
so long as Executive is CEO, the Company shall use commercially reasonable
efforts, subject to applicable law and regulations of the Nasdaq Capital Market,
to cause Executive to be nominated for election as a director and to be
recommended to the stockholders for election as a director. Upon any termination
of employment as CEO, Executive will be deemed to have resigned from the Board,
as well as the board of any Affiliate (as defined in Section 8(g)(1)) and
Executive agrees that he will execute any and all documents necessary to effect
such actions. The Company shall use commercially reasonable efforts to maintain
commercially reasonable and appropriate levels of Directors and Officers
liability insurance coverage during the Term, and for a period of six years
thereafter.



--------------------------------------------------------------------------------

4. Location. The location of Executive’s principal place of employment shall be
in the Company’s principal executive offices in Scottsdale, Arizona; provided,
however, that Executive shall travel and perform services outside of this area
as reasonably required for the proper performance of Executive’s duties under
this Agreement. Executive hereby agrees that he will relocate with his family
from his current residence to the Scottsdale, Arizona metropolitan area no later
than September 1, 2010.

5. Base Salary. The Company will pay Executive a base salary (“Base Salary”) at
the annual rate of $550,000 per year. The Base Salary will be payable in
accordance with the payroll practices of the Company in effect from time to
time, but no less than monthly. Executive’s Base Salary will be reviewed at
least annually in accordance with the Company’s executive compensation review
policies and practices.

6. Incentive Compensation.

(a) Bonus. Executive shall be eligible to earn annual incentive compensation
based on the achievement of certain goals and performance criteria established
by the Board, following consultation with Executive, pursuant to the Company’s
Management Incentive Plan as in effect from time to time or any successor
incentive compensation program maintained by the Company from time to time (the
“MIP”). The Company agrees that Executive’s target bonus under the MIP for
fiscal 2011 will be 85% of the Base Salary, with a maximum payout of 100% (or
such higher maximum percentage as may be determined by the Board at the time of
approval of the MIP for fiscal 2011). Notwithstanding anything herein to the
contrary, Executive acknowledges the discretionary nature of the MIP.

(b) Equity Incentive.

(1) Initial Grant. No later than 60 days after the Commencement Date, subject to
Board approval, Executive will receive an equity grant pursuant to and governed
by the terms and conditions of the Company’s 2008 Incentive Stock Plan (the
“Plan”). The equity grant shall have an aggregate target value equal to
$500,000, which grant value shall be equally divided between Restricted Stock
Units (“RSUs”) and Stock Appreciation Rights (“SARs”). The number of RSUs and
SARs shall be determined according to the Company’s customary practice for
valuing equity grants. The RSUs and SARs shall vest over a period of three years
from the date of grant (subject to (i) acceleration in full as provided in the
Change in Control Agreement between Executive and the Company of even date
herewith (the “CIC Agreement”), (ii) acceleration in full if the acquirer in a
Change in Control does not assume the Company’s obligations with respect to the
RSUs and SARs, and (iii) continued vesting for a six-month period if Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason), and the RSUs further shall include performance criteria to be
established by the Board following consultation with Executive.

(2) Subsequent Participation. Executive acknowledges that the equity grant
provided pursuant to Section 6(b)(1) is intended to enhance the alignment of the
interests of Executive and the Company’s stockholders on an accelerated basis,
and that accordingly Executive shall next be eligible to receive grants pursuant
to the Plan

 

2



--------------------------------------------------------------------------------

commencing with the regular annual cycle of grants to senior executives and
other key employees scheduled for September 2012, subject in all cases to Board
approval. The target annual value of such subsequent grants is currently
expected to be $500,000; but the awarding of future grants, their values, and
their vesting conditions (currently anticipated to include three-year vesting
and a performance condition for RSUs) are subject to Board approval.

7. Executive Benefits.

(a) Fringe Benefits; Vacation. The Company will provide Executive with such
fringe benefits and other executive benefits on the same terms and conditions as
generally applicable to senior management from time to time (e.g., health and
long-term disability insurance, etc.); provided, however, that nothing herein
shall preclude the Company from amending or terminating any employee or general
executive benefit plans or programs in a manner generally applicable to all of
the Company’s senior executives. Executive is entitled to four weeks’ paid
vacation during each calendar year, with the scheduling of such vacation to be
determined in accordance with the Company’s vacation policies as in effect from
time to time. If Executive does not take the full vacation available in any
year, the unused vacation may not be carried over to the next calendar year, and
Executive will not be compensated for it.

(b) Reimbursement of Expenses. Executive shall be entitled to reimbursement for
reasonable business expenses incurred in the performance of his duties hereunder
and in accordance with the Company’s expense reimbursement policies as they
exist from time to time or as otherwise approved by the Board.

(c) Relocation Benefits. Executive will be entitled to relocation benefits in
accordance with “Level One” as set forth in the Company’s relocation policy (the
“Relocation Policy”); provided, however, notwithstanding the Relocation Policy,
the Company will provide Executive, or reimburse Executive for expenses
reasonably incurred in connection with, as the case may be, (i) packing,
shipping, temporary storage and transportation of household goods, (ii) one way
airfare for Executive, his spouse and children to Scottsdale, AZ,
(iii) temporary housing from June 1 through August 31, 2010, (iv) reasonable
expenses incurred for bi-weekly return trips to Ohio prior to relocation (not to
extend past September 1, 2010), (v) airfare and lodging for two house-hunting
trips for Executive, his spouse and children, and (vi) an additional payment
equal to one month’s Base Salary to defray incidental expenses incurred. Other
exceptions to the Relocation Policy will be reviewed by the Compensation
Committee of the Board. In addition, the Company shall provide a guaranteed
buyout program for Executive’s residence through Cartus Relocation Services by
entering into the Relocation Management Agreement in substantially the form
attached hereto as Exhibit A

8. Termination. Executive’s employment under this Agreement shall terminate:

(a) Resignation by Executive without Good Reason. Upon the date that is 30 days
after Executive gives written notice to the Company stating that Executive is
resigning from his employment with the Company for any reason other than “Good
Reason” (as defined below) unless such notice period is waived by the Company in
whole or in part (in which case such termination shall be effective as of the
date of such waiver);

 

3



--------------------------------------------------------------------------------

(b) Resignation by Executive with Good Reason. Upon the effective date (if any)
of Executive’s resignation for “Good Reason” as determined pursuant to
Section 8(g)(3);

(c) Termination by the Company for Cause. Immediately upon written notice by the
Company to Executive for Cause ;

(d) Termination by the Company without Cause. Upon the date that is 10 days
after the Company gives written notice to Executive stating that Executive’s
employment is being terminated without Cause;

(e) Death. Immediately upon the death of Executive; or

(f) Disability. Upon the date that is 10 days after the Company gives written
notice to Executive stating that Executive’s employment is being terminated on
account of Executive’s “Disability” (as defined below).

(g) Definitions. For purposes of this Agreement:

(1) “Affiliate” means any subsidiary or parent of the Company that is: (i) a
member of a “controlled group of corporations” (within the meaning of
Section 414(b) of the Internal Revenue Code of 1986, as amended (“Code”) as
modified by Section 415(h) of the Code) that includes the Company as a member of
the group; and (ii) a member of a group of trades or businesses under common
control (within the meaning of Section 414(c) of the Code as modified by
Section 415(h) of the Code) that includes the Company as a member of the group.
In applying Section 1563(a)(1), (2) and (3) of the Code for purposes of
determining the members of a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” shall be used
instead of “at least 80 percent” each place it appears in Section 1563(a)(1),
(2) and (3) and in applying Treasury Regulation Section 1.414(c)-2 for purposes
of determining the members of a group of trades or businesses (whether or not
incorporated) that are under common control for purposes of Section 414(c) of
the Code, the language “at least 50 percent” shall be used instead of “at least
80 percent” each place it appears in Treasury Regulation Section 1.414(c)-2.

(2) “Cause” will exist if the Company determines that Executive (i) willfully or
through gross negligence acted or failed to act in a manner that materially
damages the Company, any Affiliate, its stockholders or the Company’s or any
Affiliate’s financial condition or reputation or involves fraud; (ii) materially
violated the Company’s published policies or codes, including but not limited to
the Company’s ethics policies and codes as in effect from time to time if such
violation has not been cured within 15 days after notice by the Company
reasonably identifying such failure or breach; provided that no notice and cure
opportunity need be provided if Executive had knowledge of the policy or code at
the time of the violation and the violation is not reasonably curable as
determined by the Board; (iii) impeded, interfered, or failed to reasonably
cooperate with an investigation authorized by the Board or willfully failed to
follow a legal and proper Board directive; (iv) misrepresented or concealed a
material fact for purposes of securing employment with the Company or this
Agreement; (v) abused alcohol and/or drugs in a

 

4



--------------------------------------------------------------------------------

manner that materially impacts his ability to successfully perform his duties
under this Agreement; or (vi) willfully failed to perform duties or obligations
under this Agreement or otherwise breached Executive’s duties or obligations
under this Agreement, if such failure or breach has not been cured within 15
days after notice by the Company reasonably identifying such failure or breach;
provided that no notice and cure opportunity need be provided if the failure or
breach relates to any matter included in subparts (i), (iii), (iv) or (v) of
this Section 8(g)(2) or is otherwise not reasonably curable as determined by the
Board. Notwithstanding anything in this Section 8(g)(2) to the contrary, the
failure of the Company or any Affiliate to achieve budgeted or projected
financial or similar performance objectives shall not, in and of itself, be
considered a breach of any obligation under this Agreement or to otherwise
constitute “Cause” as defined herein.

(3) “Good Reason” means (i) any material diminution of Executive’s position,
authority and duties under this Agreement; (ii) Executive is required to
relocate to an employment location that is more than 50 miles from Executive’s
current employment location (which the parties agree is the Company’s present
Scottsdale headquarters); (iii) Executive’s Base Salary rate is reduced to a
level that is less than the rate paid to Executive during the immediately prior
calendar year, unless Executive has agreed to said reduction or unless the
Company makes an across-the-board reduction that applies to all executives; or
(iv) the Company materially breaches any of its obligations under this
Agreement. Notwithstanding the above provisions, a condition shall not be
considered “Good Reason” unless (i) Executive gives the Company written notice
of such condition within 30 days after the material facts regarding such
condition become known to Executive; (ii) the Company fails to cure such
condition within 20 days after receiving Executive’s written notice; and
(iii) Executive terminates his employment within 20 days after the expiration of
the Company’s cure period.

(4) “Disability” shall be deemed to exist if Executive is unable, despite
reasonable accommodation, to perform the essential functions of his current
position due to physical or mental illness, injury or other medical condition
for a period of not less than six (6) full months in any 12-month period.

(5) “Separation from Service” means, either (a) termination of Executive’s
employment with Company and all Affiliates, or (b) a permanent reduction in the
level of bona fide services Executive provides to Company and all Affiliates to
an amount that is 20% or less of the average level of bona fide services
Executive provided to Company in the immediately preceding 36 months, with the
level of bona fide service calculated in accordance with Treasury Regulations
Section 1.409A-1(h)(1)(ii). Solely for purposes of determining whether Executive
has a “Separation from Service,” Executive’s employment relationship is treated
as continuing while Executive is on military leave, sick leave, or other bona
fide leave of absence (if the period of such leave does not exceed six months,
or if longer, so long as Executive’s right to reemployment with Company or an
Affiliate is provided either by statute or contract). If Executive’s period of
leave exceeds six months and Executive’s right to reemployment is not provided
either by statute or by contract, the employment relationship is deemed to
terminate on the first day immediately following the expiration of such
six-month period.

 

5



--------------------------------------------------------------------------------

Whether a termination of employment has occurred will be determined based on all
of the facts and circumstances and in accordance with regulations issued by the
United States Treasury Department pursuant to Section 409A of the Code.

(h) Leave of Absence. At the Company’s sole discretion, Executive may be placed
on a paid administrative leave of absence for a reasonable period of time (not
to exceed 30 days unless otherwise reasonably required to resolve matters under
investigation) should the Board believe it necessary for any reason, including,
but not limited to confirm that reasonable grounds exist for a termination for
Cause, for example, pending the outcome of any internal or other investigation
or any criminal charges. During this leave, the Company may bar Executive’s
access to the Company’s or any Affiliate’s offices or facilities or may provide
Executive with access subject to terms and conditions as the Company chooses to
impose. The Company’s decision to place Executive on a paid leave of absence
shall not constitute grounds for Executive to terminate his employment for Good
Reason pursuant to Section 8(b) and receive any severance pursuant to
Section 9(c).

(i) Reimbursement Obligation. In recognition of the significant upfront costs
incurred by the Company in connection with retaining Executive to serve as CEO
(including without limitation search firm and legal fees and expenses),
Executive specifically agrees that if, before June 1, 2011, the Company
terminates his employment for Cause, or he terminates his employment without
Good Reason, Executive will be required to pay the Company the amount equal to
the actual relocation expenses incurred by the Company on behalf of Executive
under Section 7(c) up to a maximum of $300,000 in a single lump-sum payment due
within thirty days after the effective date of termination of employment.

9. Compensation in the Event of Termination.

(a) Cause or Resignation without Good Reason. If Executive’s employment
terminates under Section 8(a) or 8(c), Executive shall receive (i) payment of
any earned but unpaid Base Salary earned up to and including the date of
termination; and (ii) reimbursement of any unreimbursed business expenses
incurred up to and including the date of termination (together, the “Accrued
Obligations”).

(b) Death or Disability. If Executive’s employment terminates under Section 8(e)
or 8(f), Executive, or Executive’s estate, if applicable, shall receive the
Accrued Obligations and any vested benefits that Executive, or Executive’s
estate, may be entitled to receive under any Company disability or insurance
plan or other applicable employee benefit plan.

(c) Without Cause or for Good Reason. If Executive’s employment terminates under
Section 8(b) or 8(d), Executive shall receive (subject to all of the terms and
conditions of this Agreement, including without limitation Section 9(d) and
Section 19): (i) the Accrued Obligations; (ii) the continuation of Executive’s
then Base Salary for (A) 24 months for terminations effective prior to the end
of the Initial Term, or (B) 18 months for terminations effective on or after the
end of the Initial Term, less lawfully required withholdings, paid in accordance
with the Company’s generally-applicable payroll practices; (iii) payment of any
incentive compensation or bonus pursuant to the MIP (less lawfully required
withholdings, and payable at the time payments are made to MIP participants
generally), which was earned in or

 

6



--------------------------------------------------------------------------------

payable with respect to performance during the plan year immediately prior to
the plan year in which the termination occurs and which has not been paid as of
the date of termination (so long as Executive (x) was employed through the final
day of the plan year in which the incentive compensation or bonus was earned;
and (y) had not given notice of termination without Good Reason or received
notice of termination for Cause, in either case prior to the final day of the
plan year); and (iv) a portion of the Executive’s COBRA coverage premiums for 18
months (or such shorter time if such coverage terminates under Section 4980B of
the Internal Revenue Code), provided that Executive shall continue to pay the
same amount toward the cost of such premiums as paid immediately prior to the
last day of Executive’s active employment and shall comply with applicable
election and eligibility requirements.

(d) Release Agreement. Notwithstanding anything to the contrary herein, no
payment shall be made or benefit furnished under Section 9(c) unless Executive
executes (and does not revoke) a legal release (“Release Agreement”), in the
form and substance reasonably requested by the Company, in which Executive
releases the Company, Affiliates, directors, officers, employees, agents and
others affiliated with the Company from any and all claims arising through the
date of the Release Agreement, including claims relating to Executive’s
employment with the Company and the termination of Executive’s employment;
provided, however, that Executive will not be required to release any claim
under the Indemnity Agreement entered into between Executive and the Company.
The Release Agreement must be executed and returned to the Company within the 21
or 45 day (as applicable) period described in the Release Agreement and it must
not be revoked by Executive within the seven-day revocation period described in
the Release Agreement.

(e) Compliance with Code Section 409A. Any payment under this Section 9 shall be
subject to the provisions of this Section 9(e) (except for a payment pursuant to
death under Section 9(b)). If Executive is a “Specified Employee” of the Company
for purposes of Code Section 409A at the time of a payment event set forth in
Sections 8(b), (d) or (f) and if no exception from Code Section 409A applies in
whole or in part, then the severance or other payments pursuant to this
Section 9 (or the portion of such payments with respect to which no exemption
from Code Section 409A applies) shall be made to Executive by the Company on the
first day of the seventh month following the date of the Executive’s Separation
from Service (the “409A Payment Date”), should this Section 9(e) result in a
delay of payments to Executive, the Company shall begin to make such payments as
described in this Section 9, provided that any amounts that would have been
payable earlier but for the application of this Section 9, shall be paid in
lump-sum on the 409A Payment Date along with accrued interest at the rate of
interest announced by the Company’s primary bank from time to time as its prime
rate from the date that payments to you should have been made under this
Agreement. The balance of such severance payments shall be payable in accordance
with regular payroll timing in effect on the date of Executive’s Separation from
Service and the COBRA premiums shall be paid monthly. For purposes of this
provision, the term Specified Employee shall have the meaning set forth in Code
Section 409A(a)(2)(B)(i), or any successor provision and the treasury
regulations and rulings issued hereunder.

 

7



--------------------------------------------------------------------------------

10. Confidentiality; Non-Disclosure; Ownership of Work.

(a) Confidentiality; Non-Disclosure. During the course of Executive’s
employment, Executive will become exposed to a substantial amount of
confidential and proprietary information, including, but not limited to,
financial information, annual reports, audited and unaudited financial reports,
operational budgets and strategies, methods of operation, customer lists,
strategic plans, business plans, marketing plans and strategies, new business
strategies, merger and acquisition strategies, management systems programs,
computer systems, personnel and compensation information and payroll data, and
other such reports, documents or information (collectively the “Confidential and
Proprietary Information”). Due to Executive’s senior position with the Company
its Affiliates, Executive acknowledges that Executive regularly receives
Confidential and Proprietary Information with respect to the Company and/or its
Affiliates; for the avoidance of doubt, all such information is expressly
included in the defined term “Confidential and Proprietary Information.” In the
event Executive’s employment is terminated by either party for any reason,
Executive promises that Executive will not, retain, take with Executive or make
any copies of such Confidential and Proprietary Information in any form, format,
or manner whatsoever (including paper, digital or other storage in any form) nor
will Executive disclose the same in whole or in part to any person or entity, in
any manner either directly or indirectly. Excluded from this Agreement is
information that (i) is or becomes publicly known through no violation of this
Agreement, (ii) is lawfully received by the Executive from any third party
without restriction on disclosure or use, (iii) is required to be disclosed by
law, or (iv) is expressly approved in writing by the Company for release or
other use by the Executive. The provisions of this paragraph shall survive the
termination of this Agreement.

(b) Ownership of Work, Materials and Documents. All records, reports, notes,
compilations, software, programs, designs and/or other recorded or created
matters, copies thereof or reproductions, in whatever media form and whether
stored on devices owned by the Company or owned by Executive, relating to the
Company’s and its Affiliates’ trade secrets, operations, activities, or
business, made or received by Executive during any past, present or future
employment with the Company and its Affiliates are and shall be works made for
hire and are, or shall become the exclusive property of the Company. Immediately
upon the Company’s request at any time during or following the term of this
Agreement, Executive shall return to the Company any and all Confidential and
Proprietary Information and any other property of the Company or any Affiliate
then within Executive’s possession, custody and/or control. Failure to return
this property, whether during the term of this Agreement or after its
termination, shall be a breach of this Agreement. The provisions of this
paragraph shall survive the termination of this Agreement.

11. Covenant-Not-To-Compete.

(a) Interests to be Protected. The parties acknowledge that during the term of
Executive’s employment, Executive will perform essential services for the
Company and its Affiliates, employees and shareholders, and for municipalities
and other persons or entities with which the Company or one or more of its
Affiliates contracts or to or through which the Company or one or more of its
Affiliates provides services (collectively, “clients”) of the Company. For
purposes of this Section 11, reference to the Company shall include reference to

 

8



--------------------------------------------------------------------------------

the Company and its Affiliates. Therefore, Executive will be given an
opportunity to meet, work with and develop close working relationships with the
Company’s clients on a first-hand basis, and Executive will gain valuable
insight as to the clients’ operations, personnel and need for services. In
addition, Executive will be exposed to, have access to, and be required to work
with, a considerable amount of the Confidential and Proprietary Information. The
parties also expressly recognize and acknowledge that the personnel of the
Company have been trained by, and are valuable to the Company, and that if the
Company must hire new personnel or retrain existing personnel to fill vacancies
it will incur substantial expense in recruiting and training such personnel. The
parties expressly recognize that should Executive compete with the Company in
any manner whatsoever, it could seriously impair the goodwill and diminish the
value of the Company’s business. The parties acknowledge that these covenants
set forth throughout this Section 11 have an extended duration; however, they
agree that these covenants are reasonable and necessary for the protection of
the legitimate business interests of the Company. For these and other reasons,
and the fact that there are many other employment opportunities available to
Executive if Executive’s employment with the Company should terminate (including
opportunities in industries or lines of business in which the Company does not
participate), the parties are in full and complete agreement that the following
restrictive covenants (which together are referred to as the
“Covenant-Not-To-Compete”) are fair and reasonable and are freely, voluntarily
and knowingly entered into. Further, each party has been given the opportunity
to consult with legal counsel before entering into this Agreement.

(b) Devotion to Employment. Executive shall devote substantially all Executive’s
business time and efforts to the performance of Executive’s duties on behalf of
the Company. During Executive’s term of employment, Executive shall not at any
time or place or to any extent whatsoever, either directly or indirectly,
without the express written consent of the Company, engage in any outside
employment, or in any activity competitive with or adverse to the Company’s
business, practice or affairs, whether alone or as partner, manager, officer,
director, employee, shareholder of any corporation or as a trustee, fiduciary,
consultant or other representative. This is not intended to prohibit Executive
from engaging in nonprofessional activities such as personal investments or
conducting to a reasonable extent private business affairs which may include
other boards of directors’ activity, as long as they do not conflict with the
Company and, in the case of positions on boards of directors or similar bodies,
receive the prior written approval of the Board. Participation to a reasonable
extent in civic, social or community activities is encouraged. Notwithstanding
anything herein to the contrary, any non-Company activities shall be conducted
in compliance with the Company’s corporate governance policies and other
policies and procedures as in effect from time to time.

(c) Non-Solicitation of Clients. During the term of Executive’s employment with
the Company and for a period, after the termination of employment with the
Company, equal to two years (the “Non-Compete Period”), regardless of who
initiates the termination and for whatever reason, Executive shall not directly
or indirectly, for Executive, or on behalf of, or in conjunction with, any other
person(s), company, partnership, corporation, or governmental entity, in any
manner whatsoever, call upon, contact, encourage, handle, accept or solicit
client(s) or prospective clients of the Company with whom (i) Executive worked
as an employee of the Company at any time prior to termination, or at the time
of termination; or (ii) about whom Executive possessed or had access to
Confidential and Proprietary Information at any time prior to termination, or at
the time of termination, for the purpose of soliciting, providing or

 

9



--------------------------------------------------------------------------------

selling such client(s) or prospective client(s) services that are the same,
similar, or related to the services that the Company provides, or has prepared
or offered to provide, to such client(s) or prospective client(s).

(d) Non-Solicitation of Employees. During the term of Executive’s employment
with the Company and for the Non-Compete Period, regardless of who initiates the
termination and for any reason, Executive shall not knowingly, directly or
indirectly, for Executive, or on behalf of, or in conjunction with, any other
person(s), company, partnership, corporation, or governmental entity, seek to
hire any Company employees for the purpose of having such employee engage in
services that are the same, similar or related to the services that such
employee provided for the Company. For the purposes of this Section 11(d),
“Company employee” shall mean any individual who (i) is employed by or who works
as a contractor for the Company at any time during the 12-month period preceding
the termination of this Agreement, or (ii) is employed by or who works as a
contractor for the Company at any time during the Non-Compete Period.

(e) Competing Business. During the term of this Agreement and for the
Non-Compete Period, Executive shall not, directly or indirectly, for Executive,
or on behalf of, or in conjunction with, any other person(s), company,
partnership, corporation, or governmental entity, in any manner whatsoever,
engage in the same or similar business as the Company, which would be in
competition with any Company line of business of the Company, in any
geographical service area where the Company is engaged in business, or was
considering engaging in business at any time prior to the termination or at the
time of the termination of this Agreement. Without limiting the foregoing or any
other aspect of this Covenant-not-to-Compete, Executive further specifically
acknowledges and agrees that the limitations set forth in this Section 11(e)
expressly preclude competitive activity of any nature in any geographical
service area by Executive for or on behalf of American Medical Response (AMR) or
any of AMR’s, Affiliates, successors or assigns. If the geographical service
areas described above in this Section 11(e) should be found by a court to be
unreasonable in scope, then the geographical service areas applicable herein
shall be the geographical service areas in which Executive performed Executive’s
duties pursuant to this Agreement. For the purposes of this provision, the term
“competition” shall mean directly or indirectly engaging in or having a
substantial interest in a business or operation which is, or will be, performing
the same or similar services as those provided by the Company.

(f) Extension of Period. Executive agrees that the Non-Compete Period referred
to in Sections 11(c), (d) and (e) shall be extended for a period of time equal
to the duration of any breach thereof by Executive.

(g) Judicial Amendment. If the scope of any provision of Sections 10 or 11 of
this Agreement is found by a court to be too broad to permit enforcement to its
full extent, then such provision shall be enforced to the maximum extent
permitted by law. The parties agree that the scope of any provision of this
Agreement may be modified by a judge in any proceeding to enforce Sections 10 or
11 of this Agreement, so that such provision can be enforced to the maximum
extent permitted by law. If any provision of this Agreement is found to be
invalid or unenforceable for any reason, it shall not affect the validity of the
remaining provisions of this Agreement.

 

10



--------------------------------------------------------------------------------

(h) Injunctive Relief, Damages and Forfeiture. Due to the nature of Executive’s
position with the Company, and with full realization that a violation of
Sections 10 and 11 will cause immediate and irreparable injury and damage, which
is not readily measurable, and to protect the Company’s interests, Executive
understands and agrees that in addition to instituting arbitration proceedings
to recover damages resulting from a breach of this Agreement, the Company may
seek to enforce this Agreement with a court action for injunctive relief in any
state or federal court of competent jurisdiction in Maricopa County, Arizona, to
cease or prevent any actual or threatened violation of this Agreement on the
part of Executive. In any action brought pursuant to this Section 11(h), the
prevailing party shall be entitled to an award of attorney’s fees and costs.

(i) Survival. The provisions of this Section 11 shall survive the termination of
this Agreement.

12. Cooperation; No Disparagement. During the Non-Compete Period, Executive
agrees to provide reasonable assistance to the Company (including assistance
with litigation matters), upon the Company’s request, concerning the Executive’s
previous employment responsibilities and functions with the Company.
Additionally, at all times after the Executive’s employment with the Company has
terminated, Company and Executive agree to refrain from making any disparaging
or derogatory remarks, statements and/or publications regarding the other, its
employees or its services. In consideration for such cooperation, but only if
the Executive is not receiving severance pursuant to Section 9, Company shall
compensate Executive for the time Executive spends on such cooperative efforts
(at an hourly rate based on Executive’s Base Salary during the year preceding
the date of termination) and, whether or not Executive is receiving severance,
Company shall reimburse Executive for his reasonable out-of-pocket expenses
incurred in connection with such cooperative efforts.

13. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any applicable law, then such provision will be
deemed to be modified to the extent necessary to render it legal, valid and
enforceable, and if no such modification will make the provision legal, valid
and enforceable, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.

14. Assignment by Company. Nothing in this Agreement shall preclude the Company
from consolidating or merging into or with, or transferring all or substantially
all of its assets to, another corporation or entity that assumes this Agreement
and all obligations and undertakings hereunder. Upon such consolidation, merger
or transfer of assets and assumption, the term “Company” as used herein shall
mean such other corporation or entity, as appropriate, and this Agreement shall
continue in full force and effect.

15. Entire Agreement. This Agreement, the CIC Agreement, and any agreements
concerning equity compensation or other benefits, embody the complete agreement
of the parties hereto with respect to the subject matter hereof and supersede
any prior written, or prior or contemporaneous oral, understandings or
agreements between the parties that may have related in any way to the subject
matter hereof, including but not limited to the Term Sheet signed by Executive.
This Agreement may be amended only in writing executed by the Company and
Executive.

 

11



--------------------------------------------------------------------------------

16. Governing Law; Exclusive Venue. Because the Company has its principal place
of business located in Scottsdale, Arizona, and because it is mutually agreed
that it is in the best interests of the Company and all of its employees that a
uniform body of law consistently interpreted be applied to the employment
agreements to which the Company is a party, this Agreement shall be deemed
entered into by the Company and Executive in Scottsdale, Arizona. The law of the
State of Arizona shall govern the interpretation and application of all of the
provisions of this Agreement. The parties expressly agree to submit to the
exclusive jurisdiction and exclusive venue of the courts in Maricopa County,
Arizona in connection with any litigation which may be brought with respect to a
dispute between the parties, regardless of where Executive resides or where the
services required by this Agreement are performed. Executive irrevocably waives
Executive’s right, if any, to have any disputes between Executive and the
Company decided in any jurisdiction or venue other than a court in the State of
Arizona.

17. Notice. Any notice required or permitted under this Agreement must be in
writing and will be deemed to have been given when delivered personally or by
overnight courier service or three days after being sent by mail, postage
prepaid, at the address indicated below or to such changed address as such
person may subsequently give such notice of:

 

if to the Company:   

Rural/Metro Corporation

9221 East Via de Ventura

Scottsdale, Arizona 85258

Attention: General Counsel

   with a copy to:   

Paul M. Gales, Esq.

8765 E. Bell Road, Suite 110

Scottsdale, Arizona 85260

   if to Executive:   

Michael P. DiMino

2925 SOM Center

Chagrin Falls, OH 44002

  

18. Dispute Resolution. Any dispute, controversy, or claim, whether contractual
or non-contractual, including without limitation any federal or state statutory
claim, common law or tort claim, or claim for attorneys fees, between the
parties hereto arising directly or indirectly out of or connected with this
Agreement and/or the parties’ employment relationship, unless mutually settled
by the parties hereto, shall be resolved by binding arbitration conducted
pursuant to the Federal Arbitration Act and in accordance with the Employment
Arbitration Rules of the American Arbitration Association (the “AAA”). The
parties agree that before proceeding to arbitration that they will mediate their
disputes before a mutually selected mediator. If the parties are unable to
mutually select a mediator, then the parties shall jointly request that the AAA
appoint a mediator. Any arbitration shall be conducted by an arbitrator mutually
selected by the parties. If the parties are unable to mutually select an
arbitrator, the parties shall jointly request that the AAA appoint an
arbitrator. All such disputes, controversies or claims shall be conducted by a
single arbitrator, unless the parties mutually agree that the

 

12



--------------------------------------------------------------------------------

arbitration shall be conducted by a panel of three arbitrators. The resolution
of the dispute by the arbitrator(s) shall be final, binding, nonappealable, and
fully enforceable by a court of competent jurisdiction under the Federal
Arbitration Act. The arbitrator(s) may award damages to the prevailing party.
The arbitration award shall be in writing and shall include a statement of the
reasons for the award. The arbitration shall be held in the Phoenix/Scottsdale
metropolitan area. The Company shall initially pay all AAA, mediation, and
arbitrator’s fees and costs. The arbitrator(s) may award reasonable attorneys’
fees and/or costs to the prevailing party.

19. Withholding; Release; No Duplication of Benefits. All of Executive’s
compensation under this Agreement will be subject to deduction and withholding
authorized or required by applicable law. The Company’s obligation to make any
post-termination payments hereunder (other than salary payments and expense
reimbursements through a date of termination), shall be subject to receipt by
the Company from Executive of a release consistent with Section 9(d) of this
Agreement, and compliance by Executive with the covenants set forth in Sections
10 and 11 hereof. If there is any conflict between the provisions of the CIC
Agreement and this Agreement, such conflict shall be resolved so as to provide
the greater benefit to Executive. However, in order to avoid duplication of any
monetary benefits, any payments or benefits due under Executive’s CIC Agreement
or under any employee severance plan to the extent such a plan exists or is
subsequently implemented by the Company, will be reduced by any payments or
benefits provided hereunder.

20. Non-Waiver; Construction; Counterparts. The failure in any one or more
instances of a party to insist upon performance of any of the terms, covenants
or conditions of this Agreement, to exercise any right or privilege conferred in
this Agreement, or the waiver by said party of any breach of any of the terms,
covenants or conditions of this Agreement, shall not be construed as a
subsequent waiver of any such terms, covenants, conditions, rights or
privileges, but the same shall continue and remain in full force and effect as
if no such forbearance or waiver had occurred. No waiver shall be effective
unless it is in writing and signed by an authorized representative of the
waiving party. This Agreement shall be construed fairly as to both parties and
not in favor of or against either party, regardless of which party prepared the
Agreement. This Agreement may be executed in multiple counterparts, each of
which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.

21. Successors and Assigns. This Agreement is solely for the benefit of the
parties and their respective successors, assigns, heirs and legatees. Nothing
herein shall be construed to provide any right to any other entity or
individual.

22. Executive Representations. Executive hereby represents that he is not
subject to any contract or other restriction that would prevent, or in any way
interfere with, his accepting employment with the Company and performing any or
all of Executive’s duties contemplated pursuant to this Agreement. Executive
further acknowledges that the Company has directed him to not misappropriate any
confidential information or trade secrets from any prior employer or third party
for use in the performance of his duties with the Company.

[signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

RURAL/METRO CORPORATION, a Delaware corporation

By:

 

/s/ Conrad A. Conrad

  Conrad A. Conrad   Chairman of the Board of Directors EXECUTIVE: MICHAEL P.
DiMINO

/s/ Michael P. DiMino

 

14